UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 11, 2010 A.P. Pharma, Inc. (Exact name of registrant as specified in its charter) Delaware 001-33221 94-2875566 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 123 Saginaw Drive Redwood City CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (650)366-2626 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM8.01 Other Events On January 11, 2010, A.P. Pharma, Inc. (the “Company”), announced it has received the final milestone payment of $2.5 million from an affiliate of Paul Capital Healthcare. The payment represents a milestone payment that recently became payable to the Company under the agreement that the Company entered into on October 1, 2005 to sell its royalty rights to Retin-A Micro® and Carac® to an affiliate of the Paul Royalty Fund. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. A.P. Pharma, Inc. Date: January 11, 2010 /s/ Ronald J. Prentki Ronald J. Prentki President, Chief Executive Officer and Director
